DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 51, 52, 54-56 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 6/28/21 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:
A non-portable LED desktop light device, comprising: at least one LED light source for area illumination and an integrated circuit to control light functions or effects; at least one USB charger to charge external products through at least one built-in USB port; at least one time related device built-in the LED light device, wherein the time related device is at least one of a clock, time piece, weather display, and digital time display; and an input circuit for inputting DC power from an external AC-to-DC transformer that converts AC power to DC power, and for providing the DC power to the at least one LED light source, the USB charger, and the time related device.

 A non-portable LED desktop light, comprising: at least one LED light source for area illumination and an integrated circuit to control light functions, color, brightness, or effects; at least one USB charger to charge external products, or a USB plug-wire to input DC power, through at least one built-in USB port; an input circuit for inputting DC power from an external AC-to-DC transformer that converts AC power to DC power and providing the DC power to the at least one LED light source, the USB charger, the integrated circuit, and an inner circuit.
A non-portable desktop image projection or reflection device having LED light, comprising: at least one of an image projector or image reflector; at least one LED built-in the image projection or reflection device to supply light to the image projector or image reflector; an integrated circuit to control light functions or effects; at least one USB charger to charge external products through at least one built-in USB port; an input circuit for inputting DC power from an external AC-to-DC converter that includes a transformer, that converts AC power to DC power and providing the DC power to the at least one LED and the USB charger.

 A non-portable desktop light, comprising: at least one LED bulb or CFL bulb to serve as a light source for area illumination; an integrated circuit to control light functions or effects; and at least one USB charger to charge external products through at least one built-in USB port, wherein AC power for the LED or CFL bulb is supplied from an AC power source to the desktop light through an AC plug wire without an external transformer, and further comprising a built-in AC-to-DC circuit to supply DC power to the at least one USB port.

A non-portable desktop time related product, comprising: at least one time related display device having at least one LED as a display light source or backlight for an LCD display, wherein the time related device is at least one of a clock, time piece, weather display, and digital time display; an integrated circuit to control or adjust light functions or effects; and at least one USB charger to charge external products through at least one built-in USB port, wherein AC power is supplied from an AC power source to the desktop light through an AC plug wire with no external transformer, and further comprising a built-in AC-to-DC circuit to supply DC power to the at least one LED and the at least one USB port..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875